— Order, Supreme Court, New York County (Greenfield, J.), entered July 27,1982 granting reargument and adhering to original determination granting defendants’ cross motion for summary judgment, is reversed, on the law, and defendants’ cross motion for summary judgment is denied, without costs. A critical factor in determining both procedural and substantive rights of the parties is a determination whether the premises here involved constitute an “interim multiple dwelling” within the meaning of section 281 of article 7-C of the Multiple Dwelling Law. On the present record, completed before the effective date of the statute, we are unable to determine this issue as a matter of law, and accordingly, defendants’ motion for summary judgment should have been denied. Concur — Kupferman, J. P., Sandler, Silverman, Lynch and Milonas, JJ.